Fourth Court of Appeals
                               San Antonio, Texas
                                      May 28, 2019

                                   No. 04-19-00134-CV

                         IN THE INTEREST OF D.R., ET AL,
                                    Appellant

                From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018PA00445
                        Honorable Genie Wright, Judge Presiding


                                     ORDER
    The Appellant’s, N.H., First Motion for Extension of Time to File Brief is hereby
GRANTED. The appellant’s brief is due on or before June 3, 2019.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2019.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court